DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 July 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 15-17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shim (US 2013/0097366) in view of Kim et al. (“Partial Page Buffering for Consumer Devices with Flash Storage”), Michael et al. (US 2013/0346671), and Michael (US 2016/0034351).
In regards to claim 1, Shim teaches a device for writing data to a memory the device comprising:
a first write buffer having a first data width that matches a width of write data included in a write request and wherein the first write buffer is configured to store the write data (“The buffer memory 1221 temporarily stores data read from the flash memory 1210 or data received from the host 1100. For example, when a program operation is performed, the buffer memory 1221 receives write-requested data from the host 1100 and temporarily stores the received data.”, paragraph 0055; “In addition, the buffer memory 1221 has a size to store only data equivalent to a single page (or a single sector).”, paragraph 0061);
a second write buffer having a second data width that matches a data width of the memory and is greater than the first data width (“Finally, the page buffer 1212 has a size to store data equivalent to four pages and the four pages are programmed at one time.”, paragraph 0061); and
a controller configured to write first data stored in the first write buffer to the second write buffer (“The data stored in the buffer memory 1221 is transferred to the page buffer 1212”, paragraph 0055) and write the second data stored in the second write buffer to the memory (“Data stored in the page buffer 1212 is programmed into the memory cell array 1211 according to the control of the control unit 1230.”, paragraph 0053).
Shim fails to teach that writing first data stored in the first write buffer to the second write buffer and writing the second data stored in the second write buffer to the memory is based on a write address included in the write request and an address of the second data stored in the second write buffer; and
a read buffer configured to output read data having the first data width, the read buffer having the second data width,
wherein the controller reads third data from the memory and writes the third data to the read buffer in response to a read command included in a read request, and selects the read data from the third data based on a read address included in the read request, 
wherein the controller writes the first data to the read buffer when a region of the memory corresponding to the write address is included in a region of the memory corresponding to an address of the third data, and 
wherein the controller writes updated third data stored in the read buffer to the second write buffer, such that the controller skips an operation of writing the updated third data from the read buffer to the memory.
Kim teaches that writing first data stored in the first write buffer to the second write buffer and writing the second data stored in the second write buffer to the memory is based on a write address included in the write request and an address of the second data stored in the second write buffer (“When a partial page arrives to the buffer, PPB scheme first finds any buffered partial page whose LPN is the same as that of the new partial page. If it exists, the PPB scheme merges those two partial pages into a page.”, section III(A), paragraph 2; “If a new partial page arrives when the buffer is full, the PPB scheme finds full pages in the buffer. If they exist, the Least-Recently-Used full page, among them, is selected as a victim for replacement. The victim page is written to the flash memory without RMW operation. If there is no full page, one or more Least-Recently-Used partial pages are selected as victims, so that the new partial page can be accommodated to the buffer.”, section III(B)) in order “to reduce the costly Read-Modify-Write operations” (section V).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shim with Kim such that writing first data stored in the first write buffer to the second write buffer and writing the second data stored in the second write buffer to the memory is based on a write address included in the write request and an address of the second data stored in the second write buffer in order “to reduce the costly Read-Modify-Write operations” (id.).
Shim in view of Kim fails to teach a read buffer configured to output read data having the first data width, the read buffer having the second data width,
wherein the controller reads third data from the memory and writes the third data to the read buffer in response to a read command included in a read request, and selects the read data from the third data based on a read address included in the read request, 
wherein the controller writes the first data to the read buffer when a region of the memory corresponding to the write address is included in a region of the memory corresponding to an address of the third data, and 
wherein the controller writes updated third data stored in the read buffer to the second write buffer, such that the controller skips an operation of writing the updated third data from the read buffer to the memory.
Michael et al. teaches a read buffer configured to output read data having the first data width, the read buffer having the second data width (“Each plane provides a page of data and includes a corresponding data register of one page size and a corresponding cache register of one page size.”, paragraph 0035),
wherein the controller reads third data from the memory and writes the third data to the read buffer in response to a read command included in a read request, and selects the read data from the third data based on a read address included in the read request (“As shown in FIG. 10 and FIG. 11, a page read command provides the address of the initial page 852 (block 700), which is read and stored in the data register 840 (block 710).”, paragraph 0069; “Next as shown in FIG. 10 and FIG. 12, the data in the data register 840 is transferred to the cache register 830 (block 720)”, paragraph 0070)
which “enables a continuous page read” (paragraph 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shim with Kim and Michael et al. to include a read buffer configured to output read data having the first data width, the read buffer having the second data width,
wherein the controller reads third data from the memory and writes the third data to the read buffer in response to a read command included in a read request, and selects the read data from the third data based on a read address included in the read request
which “enables a continuous page read” (id.).
Shim in view of Kim and Michael et al. fails to teach that the controller writes the first data to the read buffer when a region of the memory corresponding to the write address is included in a region of the memory corresponding to an address of the third data, and 
wherein the controller writes updated third data stored in the read buffer to the second write buffer, such that the controller skips an operation of writing the updated third data from the read buffer to the memory.
Michael teaches that the controller writes the first data to the read buffer when a region of the memory corresponding to the write address is included in a region of the memory corresponding to an address of the third data (“To achieve fast programming, initially data on the data bus 110 may be loaded to the cache register 132 (arrow 150).”, paragraph 0018), and 
wherein the controller writes updated third data stored in the read buffer to the second write buffer, such that the controller skips an operation of writing the updated third data from the read buffer to the memory (“Thereafter, the ECC processed data in the cache register 132 may be replicated to the data register 134 (arrow 156).”, paragraph 0018; “Advantageously, immediately after the ECC processed data in the cache register 132 is replicated to the data register 134 (arrow 156), the cache register 132 may be made available for other operations.”, paragraph 0019)
in order to “achieve fast programming” (paragraph 0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shim with Kim, Michael et al., and Michael such that the controller writes the first data to the read buffer when a region of the memory corresponding to the write address is included in a region of the memory corresponding to an address of the third data, and 
wherein the controller writes updated third data stored in the read buffer to the second write buffer, such that the controller skips an operation of writing the updated third data from the read buffer to the memory
in order to “achieve fast programming” (id.).
In regards to claim 2, Kim further teaches that the controller writes the first data to the second write buffer when the region of the memory corresponding to the write address is included in a region of the memory corresponding to the address of the second data (“When a partial page arrives to the buffer, PPB scheme first finds any buffered partial page whose LPN is the same as that of the new partial page. If it exists, the PPB scheme merges those two partial pages into a page.”, section III(A), paragraph 2).
In regards to claim 3, Kim further teaches that, when the region of the memory corresponding to the write address is not included in a region of the memory corresponding to the address of the second data and the second data is entirely updated with the first data, the controller writes the second data to the memory (“If a new partial page arrives when the buffer is full, the PPB scheme finds full pages in the buffer. If they exist, the Least-Recently-Used full page, among them, is selected as a victim for replacement. The victim page is written to the flash memory without RMW operation.”, section III(B)).
In regards to claim 4, Kim further teaches that, when the region of the memory corresponding to the write address is not included in a region of the memory corresponding to the address of the second data and the second data includes a portion not updated with the first data, the controller reads a portion of data from the memory to update the second data, and writes the updated second data to the memory (“If there is no full page, one or more Least-Recently-Used partial pages are selected as victims, so that the new partial page can be accommodated to the buffer. In this case, one or more RMW operations occur.”, section III(B)).
In regards to claim 5, Shim further teaches that the controller comprises a register configured to store setting information for a setting operation of the controller (“To protect against a program failure of the flash memory 1210, the program fail memory 1222 temporarily stores data to be programmed. Accordingly, the program fail memory 1222 may be referred to as a program backup memory.”, paragraph 0056).
In regards to claim 6, Shim further teaches that the controller repeatedly writes the second data based on the setting information (“Accordingly, when an error occurs while the data stored in the page buffer 1212 is programmed into the memory cell array 1211, the flash memory 1210 may re-perform the program operation using the data stored in the program fail memory 1222.”, paragraph 0057).
In regards to claim 15, Shim further teaches that the memory comprises a phase change memory, a phase change memory and switch (PCMS), a resistive random access memory (RRAM), a ferroelectric memory, a spin-transfer torque random access memory (STT-RAM), a spin tunneling random access memory (STRAM) a magnetoresistive memory, a magnetic memory, a magnetic random access memory (MRAM), or semiconductor-oxide-nitride-oxide- semiconductor (SONOS) memory (“For example, the technical ideas of the disclosure may be applied to any storage device including, but not limited to, a nonvolatile memory such as a PRAM, an MRAM, and an RRAM.”, paragraph 0133).
In regards to claim 16, Shim teaches a device for writing data to a memory, the device comprising:
a first write buffer having a first data width that matches a width of write data included in a write request and wherein the first write buffer is configured to store the write data (“The buffer memory 1221 temporarily stores data read from the flash memory 1210 or data received from the host 1100. For example, when a program operation is performed, the buffer memory 1221 receives write-requested data from the host 1100 and temporarily stores the received data.”, paragraph 0055; “In addition, the buffer memory 1221 has a size to store only data equivalent to a single page (or a single sector).”, paragraph 0061);
a second write buffer having a second data width that matches a data width of the memory and is greater than the first data width (“Finally, the page buffer 1212 has a size to store data equivalent to four pages and the four pages are programmed at one time.”, paragraph 0061); and
a controller configured to update a portion of second data with first data stored in the first write buffer (“The data stored in the buffer memory 1221 is transferred to the page buffer 1212”, paragraph 0055), and to write the second data to the memory (“Data stored in the page buffer 1212 is programmed into the memory cell array 1211 according to the control of the control unit 1230.”, paragraph 0053).
Shim fails to teach that updating a portion of second data with first data stored in the first write buffer occurs when a region of the memory corresponding to a write address included in the write request is included in a region of the memory corresponding to an address of the second data stored in the second write buffer so that a hit occurs in the second write buffer and that writing the second data to the memory based on an update state of the second data occurs when the region of the memory corresponding to the write address included in the write request is not included in the region of the memory corresponding to the address of the second data stored in the second write buffer so that a miss occurs in the second write buffer; and
a read buffer configured to output read data having the first data width, the read buffer having the second data width, 
wherein the controller reads third data from the memory and writes the third data to the read buffer in response to a read command included in a read request, and writes the first data to the read buffer when the region of the memory corresponding to the write address is included in a region of the memory corresponding to an address of the third data, and
wherein the controller writes updated third data stored in the read buffer to the second write buffer, such that the controller skips an operation of writing the updated third data from the read buffer to the memory.
Kim teaches that updating a portion of second data with first data stored in the first write buffer occurs when a region of the memory corresponding to a write address included in the write request is included in a region of the memory corresponding to an address of the second data stored in the second write buffer so that a hit occurs in the second write buffer (“When a partial page arrives to the buffer, PPB scheme first finds any buffered partial page whose LPN is the same as that of the new partial page. If it exists, the PPB scheme merges those two partial pages into a page.”, section III(A), paragraph 2) and that writing the second data to the memory based on an update state of the second data occurs when the region of the memory corresponding to the write address included in the write request is not included in the region of the memory corresponding to the address of the second data stored in the second write buffer so that a miss occurs in the second write buffer (“If a new partial page arrives when the buffer is full, the PPB scheme finds full pages in the buffer. If they exist, the Least-Recently-Used full page, among them, is selected as a victim for replacement. The victim page is written to the flash memory without RMW operation. If there is no full page, one or more Least-Recently-Used partial pages are selected as victims, so that the new partial page can be accommodated to the buffer.”, section III(B)) in order “to reduce the costly Read-Modify-Write operations” (section V).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shim with Kim such that updating a portion of second data with first data stored in the first write buffer occurs when a region of the memory corresponding to a write address included in the write request is included in a region of the memory corresponding to an address of the second data stored in the second write buffer so that a hit occurs in the second write buffer and that writing the second data to the memory based on an update state of the second data occurs when the region of the memory corresponding to the write address included in the write request is not included in the region of the memory corresponding to the address of the second data stored in the second write buffer so that a miss occurs in the second write buffer in order “to reduce the costly Read-Modify-Write operations” (id.).
Shim in view of Kim fails to teach a read buffer configured to output read data having the first data width, the read buffer having the second data width, 
wherein the controller reads third data from the memory and writes the third data to the read buffer in response to a read command included in a read request, and writes the first data to the read buffer when the region of the memory corresponding to the write address is included in a region of the memory corresponding to an address of the third data, and
wherein the controller writes updated third data stored in the read buffer to the second write buffer, such that the controller skips an operation of writing the updated third data from the read buffer to the memory.
Michael et al. teaches a read buffer configured to output read data having the first data width, the read buffer having the second data width (“Each plane provides a page of data and includes a corresponding data register of one page size and a corresponding cache register of one page size.”, paragraph 0035), 
wherein the controller reads third data from the memory and writes the third data to the read buffer in response to a read command included in a read request (“As shown in FIG. 10 and FIG. 11, a page read command provides the address of the initial page 852 (block 700), which is read and stored in the data register 840 (block 710).”, paragraph 0069; “Next as shown in FIG. 10 and FIG. 12, the data in the data register 840 is transferred to the cache register 830 (block 720)”, paragraph 0070)
which “enables a continuous page read” (paragraph 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shim with Kim and Michael et al. to include a read buffer configured to output read data having the first data width, the read buffer having the second data width, 
wherein the controller reads third data from the memory and writes the third data to the read buffer in response to a read command included in a read request
which “enables a continuous page read” (id.).
Shim in view of Kim and Michael et al. fails to teach that the controller writes the first data to the read buffer when the region of the memory corresponding to the write address is included in a region of the memory corresponding to an address of the third data, and
wherein the controller writes updated third data stored in the read buffer to the second write buffer, such that the controller skips an operation of writing the updated third data from the read buffer to the memory.
Michael teaches that the controller writes the first data to the read buffer when a region of the memory corresponding to the write address is included in the region of the memory corresponding to an address of the third data (“To achieve fast programming, initially data on the data bus 110 may be loaded to the cache register 132 (arrow 150).”, paragraph 0018), and
wherein the controller writes updated third data stored in the read buffer to the second write buffer, such that the controller skips an operation of writing the updated third data from the read buffer to the memory (“Thereafter, the ECC processed data in the cache register 132 may be replicated to the data register 134 (arrow 156).”, paragraph 0018; “Advantageously, immediately after the ECC processed data in the cache register 132 is replicated to the data register 134 (arrow 156), the cache register 132 may be made available for other operations.”, paragraph 0019)
in order to “achieve fast programming” (paragraph 0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shim with Kim, Michael et al., and Michael such that the controller writes the first data to the read buffer when a region of the memory corresponding to the write address is included in the region of the memory corresponding to an address of the third data, and
wherein the controller writes updated third data stored in the read buffer to the second write buffer, such that the controller skips an operation of writing the updated third data from the read buffer to the memory
in order to “achieve fast programming” (id.).
In regards to claim 17, Shim further teaches that the controller sets the update state of the second data to:
an entirely invalid state in which the second data is entirely not updated;
a partially valid state in which the portion of the second data is not updated; or
the entirely valid state in which the second data is entirely updated (“If a new partial page arrives when the buffer is full, the PPB scheme finds full pages in the buffer.”, section III(B)).
In regards to claim 25, Shim teaches a method of writing data to a memory, the method comprising:
receiving a write request including a write command, write data, and a write address (“The SSD controller 7210 transfers/receives a signal SGL to/from the host 7100 through the signal connector 7231. The signal may include a command, an address, data, etc. According to the command of the host 7100, the SSD controller 7210 writes data into a corresponding memory device or reads data from the corresponding memory device.”, paragraph 0147);
writing, in response to the write command, the write data to a first write buffer having a first data width that matches a width of the write data (“The buffer memory 1221 temporarily stores data read from the flash memory 1210 or data received from the host 1100. For example, when a program operation is performed, the buffer memory 1221 receives write-requested data from the host 1100 and temporarily stores the received data.”, paragraph 0055; “In addition, the buffer memory 1221 has a size to store only data equivalent to a single page (or a single sector).”, paragraph 0061);
writing first data stored in the first write buffer to a second write buffer (“The data stored in the buffer memory 1221 is transferred to the page buffer 1212”, paragraph 0055), the second write buffer having a second data width that matches a data width of the memory and is greater than the first data width (“Finally, the page buffer 1212 has a size to store data equivalent to four pages and the four pages are programmed at one time.”, paragraph 0061); and
writing the second data to the memory (“Data stored in the page buffer 1212 is programmed into the memory cell array 1211 according to the control of the control unit 1230.”, paragraph 0053).
Shim fails to teach that the writing first data stored in the first write buffer to a second write buffer is based on the write address and an address of second data stored in the second write buffer; 
that the writing the second data to the memory is based on the write address and the address of the second data stored in the second write buffer;
receiving a read request including a read command and a read address; 
reading third data from the memory and writing the third data to a read buffer having the second data width in response to the read command; and 
outputting read data having the first data width and stored in the read buffer, 
wherein the writing of the first data to the second write buffer comprises: 
writing the first data to the read buffer when a region of the memory corresponding to the write address is included in a region of the memory corresponding to an address of the third data; and 
writing, to the second write buffer, updated third data stored in the read buffer, such that an operation of writing the updated third data from the read buffer to the memory is skipped.
Kim teaches that the writing first data stored in the first write buffer to a second write buffer is based on the write address and an address of second data stored in the second write buffer (“When a partial page arrives to the buffer, PPB scheme first finds any buffered partial page whose LPN is the same as that of the new partial page. If it exists, the PPB scheme merges those two partial pages into a page.”, section III(A), paragraph 2); 
that the writing the second data to the memory is based on the write address and the address of the second data stored in the second write buffer (“If a new partial page arrives when the buffer is full, the PPB scheme finds full pages in the buffer. If they exist, the Least-Recently-Used full page, among them, is selected as a victim for replacement. The victim page is written to the flash memory without RMW operation. If there is no full page, one or more Least-Recently-Used partial pages are selected as victims, so that the new partial page can be accommodated to the buffer.”, section III(B));
receiving a read request including a read command and a read address (“When a read request to a page that exists in the partial page buffer arrives, we first determine whether the page in the buffer is a full page or not.”, section III(C))
in order “to reduce the costly Read-Modify-Write operations” (section V).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shim with Kim such that the writing first data stored in the first write buffer to a second write buffer is based on the write address and an address of second data stored in the second write buffer; 
that the writing the second data to the memory is based on the write address and the address of the second data stored in the second write buffer;
receiving a read request including a read command and a read address
in order “to reduce the costly Read-Modify-Write operations” (id.).
Shim in view of Kim fails to teach reading third data from the memory and writing the third data to a read buffer having the second data width in response to the read command; and 
outputting read data having the first data width and stored in the read buffer, 
wherein the writing of the first data to the second write buffer comprises: 
writing the first data to the read buffer when a region of the memory corresponding to the write address is included in a region of the memory corresponding to an address of the third data; and 
writing, to the second write buffer, updated third data stored in the read buffer, such that an operation of writing the updated third data from the read buffer to the memory is skipped.
Michael et al. teaches reading third data from the memory and writing the third data to a read buffer having the second data width in response to the read command (“Each plane provides a page of data and includes a corresponding data register of one page size and a corresponding cache register of one page size.”, paragraph 0035; “Next as shown in FIG. 10 and FIG. 12, the data in the data register 840 is transferred to the cache register 830 (block 720)”, paragraph 0070); and 
outputting read data having the first data width and stored in the read buffer (“As shown in FIG. 10 and FIG. 11, a page read command provides the address of the initial page 852 (block 700), which is read and stored in the data register 840 (block 710).”, paragraph 0069; “Next as shown in FIG. 10 and FIG. 12, the data in the data register 840 is transferred to the cache register 830 (block 720)”, paragraph 0070)
which “enables a continuous page read” (paragraph 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shim with Kim and Michael et al. to include reading third data from the memory and writing the third data to a read buffer having the second data width in response to the read command; and 
outputting read data having the first data width and stored in the read buffer
which “enables a continuous page read” (id.).
Shim in view of Kim and Michael et al. fails to teach that the writing of the first data to the second write buffer comprises: 
writing the first data to the read buffer when a region of the memory corresponding to the write address is included in a region of the memory corresponding to an address of the third data; and 
writing, to the second write buffer, updated third data stored in the read buffer, such that an operation of writing the updated third data from the read buffer to the memory is skipped.
Michael teaches that the writing of the first data to the second write buffer comprises: 
writing the first data to the read buffer when a region of the memory corresponding to the write address is included in a region of the memory corresponding to an address of the third data (“To achieve fast programming, initially data on the data bus 110 may be loaded to the cache register 132 (arrow 150).”, paragraph 0018); and 
writing, to the second write buffer, updated third data stored in the read buffer, such that an operation of writing the updated third data from the read buffer to the memory is skipped (“Thereafter, the ECC processed data in the cache register 132 may be replicated to the data register 134 (arrow 156).”, paragraph 0018; “Advantageously, immediately after the ECC processed data in the cache register 132 is replicated to the data register 134 (arrow 156), the cache register 132 may be made available for other operations.”, paragraph 0019)
in order to “achieve fast programming” (paragraph 0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shim with Kim, Michael et al. and Michael such that the writing of the first data to the second write buffer comprises: 
writing the first data to the read buffer when a region of the memory corresponding to the write address is included in a region of the memory corresponding to an address of the third data; and 
writing, to the second write buffer, updated third data stored in the read buffer, such that an operation of writing the updated third data from the read buffer to the memory is skipped
in order to “achieve fast programming” (id.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shim (US 2013/0097366) in view of Kim et al. (“Partial Page Buffering for Consumer Devices with Flash Storage”), Michael et al. (US 2013/0346671), Michael (US 2016/0034351), and Asnaashari (US 9,916,105).
In regards to claim 7, Shim in view of Kim, Michael et al., and Michael teaches claim 5.  Shim in view of Kim, Michael et al., and Michael fails to teach that each of the first write buffer and the second write buffer is reconfigurable, and
the controller sets a first depth of the first write buffer and a second depth of the second write buffer based on the setting information.
Asnaashari teaches that each of the first write buffer and the second write buffer is reconfigurable (“Configuration registers can be provided to facilitate programmable configuration of the memory device. Example configurable parameters can include shift times, transfer times, memory page size, page buffer size, and so forth.”, Col. 2, lines 17-21), and
the controller sets a first depth of the first write buffer and a second depth of the second write buffer based on the setting information (“Configuration registers can be provided to facilitate programmable configuration of the memory device. Example configurable parameters can include shift times, transfer times, memory page size, page buffer size, and so forth.”, Col. 2, lines 17-21) 
in order “to provide compatibility with different page size defaults while lowering current consumption by the page buffer” (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shim with Kim, Michael et al., Michael, and Asnaashari such that each of the first write buffer and the second write buffer is reconfigurable, and
the controller sets a first depth of the first write buffer and a second depth of the second write buffer based on the setting information
in order “to provide compatibility with different page size defaults while lowering current consumption by the page buffer” (id.).

Claims 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shim (US 2013/0097366) in view of Kim et al. (“Partial Page Buffering for Consumer Devices with Flash Storage”), Michael et al. (US 2013/0346671), Michael (US 2016/0034351), and Cho et al. (US 2013/0151760).
In regards to claim 11, Shim in view of Kim, Michael et al., and Michael teaches claim 1.  Shim in view of Kim, Michael et al., and Michael fails to teach that the controller writes the second data to the memory in an idle mode.  Cho teaches that the controller writes the second data to the memory in an idle mode (“A background operation such as garbage collection may be performed during an idle time of a memory system 1000. The background operation may be requested by the memory controller 1200, not an external device. When a program operation associated with the background operation is requested, the memory controller 1200 may transfer a program command sequence PS300, during which the nonvolatile memory device 1400 is sequentially provided with a first command 80h, an address, write W-Data data, and a second command 30h according to the program command sequence PS300.”, paragraph 0063).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shim with Kim, Michael et al., Michael, and Cho such that the controller writes the second data to the memory in an idle mode in order to reduce response times.
In regards to claim 12, Shim further teaches that the controller writes the first data to the second write buffer (“The data stored in the buffer memory 1221 is transferred to the page buffer 1212”, paragraph 0055).
Kim further teaches that the controller determines that the second data stored in the second write buffer is in an entirely updated state when the region of the memory corresponding to the write address received is included in a region of the memory corresponding to the address of the second data (“When a partial page arrives to the buffer, PPB scheme first finds any buffered partial page whose LPN is the same as that of the new partial page. If it exists, the PPB scheme merges those two partial pages into a page. Note that the merged page can be a full page.”, section III(A), paragraph 2).
Cho further teaches that the region of the memory corresponding to the write address is received after the idle mode is ended (“If the second command 30h including program speed information is received, the control signal R/BB may goes to a low level. During a program time tPGM3, that is, a period of time when the control signal R/BB is maintained at a low level, a program operation may be executed.”, paragraph 0063).
In regards to claim 13, Shim further teaches that the controller writes the first data to the second write buffer (“The data stored in the buffer memory 1221 is transferred to the page buffer 1212”, paragraph 0055).
Kim further teaches that the controller determines that only a portion corresponding to the first data of the second data stored in the second write buffer is in an updated state when the region of the memory corresponding to the write address received is not included in a region of the memory corresponding to the address of the second data (“When a partial page arrives to the buffer, PPB scheme first finds any buffered partial page whose LPN is the same as that of the new partial page. If it exists, the PPB scheme merges those two partial pages into a page. Note that the merged page can be a full page.”, section III(A), paragraph 2).
Cho further teaches that the region of the memory corresponding to the write address is received after the idle mode is ended (“If the second command 30h including program speed information is received, the control signal R/BB may goes to a low level. During a program time tPGM3, that is, a period of time when the control signal R/BB is maintained at a low level, a program operation may be executed.”, paragraph 0063).
In regards to claim 20, Shim in view of Kim, Michael et al., and Michael teaches claim 15.  Shim in view of Kim, Michael et al., and Michael fails to teach that, when entering an idle mode, the controller sets the second data to a backup state by writing the second data to the memory after switching the second data to the entirely valid state.  Cho teaches that, when entering an idle mode, the controller sets the second data to a backup state by writing the second data to the memory after switching the second data to the entirely valid state (“A background operation such as garbage collection may be performed during an idle time of a memory system 1000. The background operation may be requested by the memory controller 1200, not an external device. When a program operation associated with the background operation is requested, the memory controller 1200 may transfer a program command sequence PS300, during which the nonvolatile memory device 1400 is sequentially provided with a first command 80h, an address, write W-Data data, and a second command 30h according to the program command sequence PS300.”, paragraph 0063).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shim with Kim, Michael et al., Michael, and Cho such that, when entering an idle mode, the controller sets the second data to a backup state by writing the second data to the memory after switching the second data to the entirely valid state in order to reduce response times.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shim (US 2013/0097366) in view of Kim et al. (“Partial Page Buffering for Consumer Devices with Flash Storage”), Michael et al. (US 2013/0346671), Michael (US 2016/0034351), and Bishop (“Using ARM Processor-based Flash MCUs as a Platform for Custom Systems-on-Chip”).
In regards to claim 14, Shim further teaches that the device receives the write request from the system bus (“When write data is received from the host”, abstract).
Kim further teaches that the first data width matches a data width supported by the system bus (“read and write operations are performed in a page unit”, section II(A), paragraph 1).
Shim in view of Kim, Michael et al., and Michael fails to teach that the device is embedded in an integrated circuit together with a system bus and a processor connected to the system bus.  Bishop teaches that the device is embedded in an integrated circuit (“Advances in process technology are making it possible to fabricate systems-on-chip (SoCs) containing hundreds of millions of transistors operating at gigahertz clock frequencies in a few tens of square millimeters.”, page 1, paragraph 1) together with a system bus (See ASB/AHB, figure 1) and a processor connected to the system bus (ARM Processor, figure 1) thereby “giving a higher performance” (page 2, paragraph 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shim with Kim, Michael et al., Michael, and Bishop such that the device is embedded in an integrated circuit together with a system bus and a processor connected to the system bus thereby “giving a higher performance” (id.).

Response to Arguments
Applicant's arguments filed 29 July 2022 have been fully considered but they are not persuasive. Applicant appear to interpret the newly amended claim limitation as skipping all operations where the updated third data stored in the read buffer is later written to the memory.  However, the broadest reasonable interpretation is skipping all operations where the updated third data stored in the read buffer is directly written to the memory.  This is in accordance with the specification which talks about skipping the writing of the third data D3 to the memory but is silent with respect to the second data D2 in the second write buffer, which now contains D_WR and D_RD.  Paragraph 0019 of Michael teaches that the data in the cache register is no longer used once it is written to the data register.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        7 November 2022